Citation Nr: 1818148	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Matthew Wilcut, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1964 to August 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO reopened a previously denied claim of service connection for hearing loss, but denied service connection for bilateral hearing loss on the merits.  

In May 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

In April 2015, the Board also reopened the previously denied claim of service connection for bilateral hearing loss, and remanded that matter for additional development of the record.  

Before the case was returned to the Board, the RO issued a rating decision in May 2017, granting service connection for a left ear hearing loss disability with an initial noncompensable disability rating assigned, effective from January 28, 2010.  Accordingly, the issue of service connection for a left ear hearing loss is no longer in appellate status or before the Board.  

In October 2017, the Board remanded the remaining claim of entitlement to service connection for a right ear hearing loss for additional development of the record.  


FINDING OF FACT

The Veteran's in-service noise exposure did not result in auditory damage in the right ear, and the Veteran's current right ear hearing loss disability first manifested more than one year after separation, and is less likely than not causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C. §§ 1101, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the October 2017 Board Remand, the Veteran was afforded a VA examination with an addendum medical opinion in November 2017 as to the likely etiology of the claimed right ear hearing loss.  The examination reflects that the proper audiological testing was conducted, and the addendum opinion reflects that the licensed audiologist thoroughly reviewed the Veteran's past medical history, and rendered findings that are responsive to the Board's remand directives.  The Board therefore concludes that the November 2017 VA examination report and November 2017 addendum opinion are sufficient for a fair adjudication of the claim.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service Connection

The Veteran seeks service connection for a right ear hearing loss disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability (which includes hearing loss as an organic disease of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  Generally, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  

Thus, even if some degree of hearing loss is shown at various frequencies (i.e. a pure tone threshold above 20 at any frequency between 500 Hz and 4000 Hz) such findings do not necessarily reflect a defect with regard to hearing.  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).

Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records (STRs) show that the Veteran was routinely exposed to jet engine noise during service.  In-service audiograms show that the Veteran's hearing varied throughout service.  For example, a June 1964 reference audiogram suggests that the Veteran has a mild hearing loss in the right ear at 2000 and 3000 Hz with pure tone thresholds of 20 decibels and 25 decibels at those frequencies, respectively.  However, an August 1964 enlistment examination and a May 1965 audiogram show hearing within normal limits in the right ear.  Likewise, subsequent audiometric testing in 1977, 1979, and 1983 show hearing within normal limits in the right ear.  

Post service VA audiometric examinations were conducted in April 2000, April 2011, February 2017, and January 2018.  

The April 2000 findings revealed hearing within normal limits in the right ear with pure tone thresholds, in decibels, of 5, 5, 5, 10, and 15, at 500, 1000, 2000, 3000 and 4000 Hz, respectively.  Speech recognition score for the right ear was 96 percent.  

An April 2011 VA examination appears to show that the Veteran had a hearing loss in the right ear for VA compensation purposes because the speech recognition score in the right ear was shown to be 78 percent.  The examiner, however, opined that any such hearing loss was less likely than not related to service.

By contrast to the April 2011 VA examination, a February 2017 audiometric examination indicated that hearing in the right ear was within normal limits for VA purposes.  Pure tone thresholds, in decibels, were 25, 20, 25, 35, 25, at 500, 1000, 2000, 3000, and 4000 Hz., respectively.  Speech recognition score was 94 percent in the right ear.  Thus, while some degree of hearing loss in the right ear was noted on this examination, the audiometric findings do not show a hearing loss disability for VA purposes.  

Similarly, in the left ear, a hearing loss was noted, but it did not meet the criteria for a hearing loss disability for VA purposes.  That notwithstanding, the examiner opined that the positive threshold shift in the left ear was related to service, but the positive threshold shift in the right ear was not related to service.  

With regard to the right ear, the examiner noted that there were no significant threshold shifts in the right ear during service that would suggest the presence of a noise injury during service which was consistent with findings of normal hearing in April 2000.  With regard to the left ear, the examiner noted that there was a significant threshold shift noted in service, which supported the presence of a noise injury in the left ear during service.  

Accordingly, the RO granted service connection for a left ear hearing loss, but continued the denial of service connection for a right ear hearing loss disability.

Findings from a November 2017 VA examination show a hearing loss for VA purposes in the right ear.  Pure tone thresholds, in decibels, were 40, 45, 55, 70, and 75, at 500, 1000, 2000, 3000, and 4000 Hz., respectively.  Speech recognition was 60 percent in the right ear.  

Initially, the examiner opined that the current hearing loss was related to service, based on a finding that the Veteran's discharge examination revealed a significant threshold change and was consistent with current findings and the Veteran's known in-service noise exposure.  

However, as noted above, the evidence does not show that there was a significant threshold change at the time of the Veteran's discharge.  Accordingly, an addendum opinion was requested.  In the November 2017 addendum opinion, the examiner noted a review of the entire record, and found that the Veteran's hearing was normal throughout service with no reports of decreased hearing in the right ear.  Additionally, the examiner noted the findings from the prior VA examinations in 2000, 2011, and January 2017, as well as VA outpatient treatment from 2008 noting that the Veteran was fit for hearing aids at that time, but the initial thresholds were reportedly inconsistent, indicative of a possible functional component.  

Additionally, the examiner noted that the 2011 speech discrimination scores did not appear to be obtained with PBMAXX, which could account for the inconsistent score of 78 percent in the right ear.  Moreover, the examiner noted that a score of 78 percent was not consistent with the pure tone thresholds from that examination.  Next, the examiner accounted for the different test scores during service in 1964 by pointing out that one score was obtained using the ISO method, and the subsequent findings in 1964 were converted to the ANSI method.

The examiner concluded that there was no significant permanent shift in hearing thresholds in the right ear from enlistment in 1964 ANSI thresholds to the 2000 VA exam which is 13 years post separation.  There was no significant shift in thresholds in the right ear with and without age corrections of aging from 21-57 years.  According to the examiner, that constituted objective evidence of no permanent auditory damage from conceded noise on active duty in the right ear.  The examiner also pointed out, with regard to Hensley, that while normal hearing at separation does not preclude service connection where there is an indication of auditory damage, in this case, the objective evidence is against a finding of in-service auditory damage in the right ear.  The examiner found that the evidence was against a nexus of auditory damage that was needed to relate current hearing loss to military noise and not another possible etiology such as normal aging.  The examiner noted that there was no report of hearing decrease in the STRs and there was no evidence of continuity of care, chronicity or claim of hearing loss from separation until the VA exam of 2000.  The examiner conceded that the Veteran was exposed to excessive noise during service, but found that such exposure did not result in auditory damage during service.  

The examiner also opined that the speech scores of 2011 were most likely not accurate, again noting that it did not appear that PBMAXX was used to obtain the scores and those speech scores were not consistent with pure tones or speech scores from audiograms of 2008 or 2017 which are consistent with pure tones.  

Similarly, the examiner found that the audio consult from 2008 indicated inconsistency in test scores as did the 2011 VA examination, suggesting a functional component to pure tones which indicates a possible functional component to speech scores.  By contrast, the examiner found that the 2017 speech scores were consistent with pure tones and are most likely accurate.  

Finally, the examiner noted borderline normal hearing loss for the right ear and mild hearing loss noted for the left ear at the VA exam in 2008, at which time hearing aids were ordered.  Thresholds at that time indicated normal hearing according to VA standards.  Hearing aids ordered in March 2017 were ordered with based on the VA examination thresholds at that time, even though the results reflected no hearing loss disability according to VA standards.  The examiner noted that such hearing loss is not inconsistent with pure-tone test results of 2017 or 2011.  As noted above, a mild/borderline normal hearing loss can exist that is not considered a hearing loss disability based on VA standards.  The examiner indicated that this same hearing loss could be aided with open ear hearing aids which are designed for hearing loss which has normal thresholds in the low/mid frequencies.  As such, there is no contradiction of the test results from the VA examination of 2017 and Veteran being fit with VA hearing aids.  

The Board finds the November 2017 opinion highly probative.  The opinion is based on a very thorough review of the entire record, including all of the prior examination reports and opinions as summarized above.  The November 2017 examiner was able to reconcile the inconsistencies in previous examination reports with clear explanations for why certain previous findings were not accurate.  The November 2017 opinion is not based solely on a lack of treatment for, or a diagnosis of, hearing loss until many years following service discharge; rather, these findings were considered along with all of the other evidence including the Veteran's own self-reported history of excessive noise exposure, no evidence of right ear auditory damage in service, and sound medical principles.  

In light of the foregoing, the Board finds that the most probative evidence of record weighs against the claim of service connection for a right ear hearing loss.  Certainly, the Veteran is competent to report difficulty hearing; however, where, as here, a right ear hearing loss disability was first shown many years following service discharge, and without a continuity of symptoms since service, the Board finds that the VA audiology opinion as to causation is more probative than the Veteran's belief that his right ear hearing loss is related to in-service noise exposure.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In light of the foregoing, service connection for a right ear hearing loss disability is not warranted.  


ORDER

Service connection for a right ear hearing loss disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


